DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2022.
Claims 9-17 have been examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the substitute specification filed 5/14/2020 includes amendments which were not submitted with markings showing all the changes relative to the immediate prior version of the specification of record. For example, ¶ 0078 of the 7/11/2019 specification refers to “front-end neuron information.” However, ¶ 0078 of the 5/14/2020 specification provides “rostral neuron information” without any markings relative to the 7/11/2019 version. This new term appears throughout the specification without any markings.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 9 recites:

9. A neural network information sending method, comprising: 
acquiring, according to neuron information computed by current neurons, routing information corresponding to the neuron information, wherein the routing information includes information of all routing neurons through which the neuron information passes when being sent from the current neurons to destination neurons, and link information among the routing neurons; 
acquiring, according to the routing information, delay information corresponding to the routing information; and 
outputting the neuron information according to the neuron information and the delay information. 

This sequence of steps is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for recitation of generic computer components. However, the claim does not recite any computer components. Acquiring and outputting information could be performed by the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (See Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)). 
This judicial exception is not integrated into a practical application. The claim does not include additional elements related to any computer components. Accordingly, the abstract idea is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements. The claim is not patent eligible.

	Claims 10-15 are dependent upon claim 9 and are rejected for similar reasons. In addition to acquiring and outputting information similar to claim 9, the remaining limitations also include general data manipulation. These limitations fail to recite any computer components or additional elements to integrate the abstract idea into a practical application. The additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible. 

	Claim 16 recites: 
16. A computing system comprising a processor, a memory and computer instructions stored on the memory, wherein the computer instructions, when executed by the processor, cause the processor to execute steps of the method according to claim 9. 
This is a system that, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for recitation of generic computer components. That is, other than broadly reciting computer components, nothing in the claim elements preclude the steps from practically being performed in the mind. Acquiring and outputting information as recited in claim 9 as noted above, could be performed by the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim includes the additional elements of a processor, a memory and computer instructions stored on the memory, wherein the computer instructions, when executed by the processor, cause the processor to execute steps of the method. However, these elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, a memory and computer instructions stored on the memory, wherein the computer instructions, when executed by the processor, cause the processor to execute steps of the method amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Claim 17 recites:
17. A non-transitory computer readable storage medium holding executable instructions readable by a computing system, wherein the executable instructions, when executed by a processor, cause the processor to execute steps of the method according to claim 9. 
Similar to the rejections of claims 9 and 16 above, claim 17 is directed to a storage medium that, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for recitation of generic computer components. The claim is directed to an abstract idea.
This judicial exception is not integrated into a practical application. The claim includes the additional elements of executable instructions readable by a computing system, wherein the executable instructions, when executed by a processor, cause the processor to execute steps of the method. However, these elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of executable instructions readable by a computing system, wherein the executable instructions, when executed by a processor, cause the processor to execute steps of the method amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by cited art of record CN105095961 by Deng et al. (English translation made of record, hereinafter “Deng”).

In regard to claim 9, Deng discloses:
9. A neural network information sending method, comprising: See Deng, at least ¶ 0104, e.g. “data transmission function … transmission between neuromorphic network cores.”
acquiring, according to neuron information computed by current neurons, routing information corresponding to the neuron information, wherein the routing information includes information of all routing neurons through which the neuron information passes when being sent from the current neurons to destination neurons, and link information among the routing neurons; See Deng, ¶ 0110, e.g. “Referring to Fig. 20, the routing node 220 includes a routing table with a plurality of storage units, each storage unit of the routing table corresponds to a neuron unit of the local neuromorphic network core. The storage unit stores the XY coordinate address of the target neuromorphic network core output by the corresponding neuron unit, the input sequence number of the target axon and delay information.”
acquiring, according to the routing information, delay information corresponding to the routing information; and outputting the neuron information according to the neuron information and the delay information. See ¶ 0110, e.g. “Referring to Fig. 20, the routing node 220 includes a routing table with a plurality of storage units, each storage unit of the routing table corresponds to a neuron unit of the local neuromorphic network core. The storage unit stores the XY coordinate address of the target neuromorphic network core output by the corresponding neuron unit, the input sequence number of the target axon and delay information.” Note that the information must first be acquired before it can be output to storage.

In regard to claim 14, Deng discloses:
14. The neural network information sending method according to claim 9, wherein outputting the neuron information according to the neuron information and the delay information comprises: combining the neuron information and the delay information, after being encoded according to an output information encoding rule, into output information of the current neurons; and outputting the output information of the current neurons. See Deng, ¶ 0083, e.g. “Please refer to FIG. 17 , the multimodal neuromorphic network core 210a operates in a spiking neural network mode, and in this mode, the axon input received by the axon input unit 212 is a 12-bit data packet, including an 8-bit target axis Burst sequence number (0~255) and 4-bit delay information (0~15).”

In regard to claim 15, Deng also discloses:
15. The neural network information sending method according to claim 9, wherein outputting the neuron information according to the neuron information and the delay information comprises: acquiring an output initiation time for the current neurons; at the output initiation time, outputting the neuron information with a delay according to a delay determined according to the delay information. See Deng, ¶ 0083, e.g. “The delay information indicates the difference between the time step at which the input takes effect and the current time step.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Deng as applied above, and further in view of U.S. Patent Application Publication 2014/0379623 by Piekniewski (“Piekniewski”).

In regard to claim 10, Deng does not expressly disclose:
10. The neural network information sending method according to claim 9, wherein the routing information comprises: an information processing transmission amount determined according to an information processing amount of each of the routing neurons and/or an information transmission amount among the routing neurons. However, this is taught by Piekniewski. See Piekniewski, ¶ 0052, e.g. “Dynamic process of the unit 110 may be configured to adjust process parameters (e.g., excitability) based on magnitude of received inputs.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Piekniewski’s input magnitude with Deng’s routing information in order to utilize such information to adjust process parameters as suggested by Piekniewski.

In regard to claim 16, Deng discloses:
16. A computing system comprising … [computing elements] … to execute steps of the method according to claim 9. See the rejection of claim 9 above. Also see Deng, Fig. 1 and ¶ 0011, e.g. “computing system.” While some form of processor, memory and instruction execution is implied, Deng does not expressly disclose: a processor, a memory and computer instructions stored on the memory, wherein the computer instructions, when executed by the processor, cause the processor to execute. However, this is more clearly taught by Piekniewski. See Piekniewski, ¶ 0088, e.g. “The one or more processing devices may include one or more devices executing some or all of the operations of methods 600, 700, 800 in response to instructions stored electronically on an electronic storage medium. The one or more processing devices may include one or more devices configured through hardware, firmware, and/or software to be specifically designed for execution of one or more of the operations of the methods 600, 700, 800.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Deng’s computing system with Piekniewski’s computer hardware in order to provide an executable system as essentially suggested by Piekniewski.

In regard to claim 17, Deng discloses:
17. A non-transitory computer readable storage medium … to execute steps of the method according to claim 9. See the rejection of claim 9 above. See Deng, ¶ 0073, e.g. “memory.” While some form of processor, memory and instruction execution is implied, Deng does not expressly disclose: holding executable instructions readable by a computing system, wherein the executable instructions, when executed by a processor, cause the processor to execute … However, this is more clearly taught by Piekniewski. See Piekniewski, ¶ 0088, e.g. “The one or more processing devices may include one or more devices executing some or all of the operations of methods 600, 700, 800 in response to instructions stored electronically on an electronic storage medium. The one or more processing devices may include one or more devices configured through hardware, firmware, and/or software to be specifically designed for execution of one or more of the operations of the methods 600, 700, 800.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Deng’s computing system with Piekniewski’s computer hardware in order to provide an executable system as essentially suggested by Piekniewski.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Piekniewski as applied above, and further in view of U.S. Patent 7,184,937 to Su et al. (“Su”).

In regard to claim 11, Deng and Piekniewski do not expressly teach:
11. The neural network information sending method according to claim 10, wherein acquiring, according to the routing information, delay information corresponding to the routing information comprises: setting the delay information corresponding to the routing information as a first delay if the information processing transmission amount is greater than or equal to a threshold for information amount, or otherwise setting the delay information as a second delay, wherein the first delay is longer than the second delay. However, this is taught by See Su col. 4, lines 41-44, e.g. “if the value of the input is larger than delay threshold, α, the output will be I. Otherwise, it will be -I.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Deng’s delay and Piekniewski’s input magnitude with Su’s threshold in order to provide a means for differentiating signals as essentially suggested by Su.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deng as applied above, and further in view of U.S. Patent Application Publication 2005/0283487 by Karlsson (“Karlsson”).

In regard to claim 12, Deng does not expressly disclose:
12. The neural network information sending method according to claim 9, wherein the routing information further comprises: a distance amount determined according to a total number of the routing neurons and/or a total number of links among the routing neurons. However, this is taught by Karlsson. See Karlsson, ¶ 0112, e.g. “a distance variable distjn indicates the distance between the jth client and an nth node. According to an embodiment, the distance variable distjn comprises a network latency between the jth client and the nth node. According to an alternative embodiment, the distance variable distjn comprises a link cost between the jth client and the nth node.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Karlsson’s distance amount with Deng’s neurons in order to analyze performance of a network as suggested by Karlsson (see ¶ 0111).

However, this is taught by Alvarez-Icaza. See Alvarez-Icaza, ¶ 0014, e.g. “The time a spike requires for its journey varies based on the distance the spike must travel and the number of 2-D mesh routing, chip and board interfaces that the spike travels across.” Also see ¶ 0017, e.g. “In some embodiments, the amount of time a spike will require to travel from its source neuron to its destination axon is computed. The neurons of each core may then be reordered such that those neurons whose spikes require the greatest time to travel (and thus have the longest delivery delay) are placed earliest in the processing sequence to improve the likelihood that their generated spikes arrive at their destinations within the allotted time.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the distance information of Alvarez-Icaza with Deng’s routing information in order to optimize neuron placement as suggested by Alvarez-Icaza (see ¶ 0017).

In regard to claim 13, Deng does not expressly disclose:
13. The neural network information sending method according to claim 12, wherein acquiring, according to the routing information, delay information corresponding to the routing information comprises: setting the delay information corresponding to the routing information as a third delay if the distance amount is greater than or equal to a distance threshold, or otherwise setting the delay information as a fourth delay, wherein the third delay is longer than the fourth delay. See Karlsson, ¶ 0089, e.g. “According to an embodiment, the nodes covered by the node n comprise the nodes m within the latency threshold distnm for the node n.” Also see ¶ 0112, e.g. “a distance variable distjn indicates the distance between the jth client and an nth node. According to an embodiment, the distance variable distjn comprises a network latency between the jth client and the nth node. According to an alternative embodiment, the distance variable distjn comprises a link cost between the jth client and the nth node.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Karlsson’s distance amount with Deng’s neurons in order to analyze performance of a network as suggested by Karlsson (see ¶ 0111).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2014/0180988 by Rivera et al. See ¶ 0066, e.g. “Specifically, the lookup table 130 maintains a sequence of neuronal states S. The state transition information for each neuronal state S identifies a next neuronal state Snext (i.e., a subsequent neuronal state) that said state s transitions to.”
“NEURAL: A Self-organizing Routing Algorithm for Ad Hoc networks” by Mujica et al. (“Mujica”) See Mujica, p. 1, e.g. “The design of NEURAL is based on three main phases, which apply some algorithms used in the area of neural networks. The Pre-processing phase involves a classification rule for Pattern Recognition called the K-Nearest Neighbor Rule. Afterwards, the Route Discovery phase considers an self-organizing algorithm based on the Kohonen model.”
U.S. Patent Application Publication 2018/0032856 by Alvarez-Icaza et al. See ¶ 0015, e.g. “Accordingly, in addition to the transmission delays discussed above, each spike is also delayed by some additional fixed amount based on which neuron on a core generated it. For example, in an exemplary neuromorphic system such as TrueNorth having 256 neurons per core, the 256th neuron is not processed until the preceding 255 neurons are processed.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/James D. Rutten/             Primary Examiner, Art Unit 2121